In re Lindsey, John P.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Washington, 22nd Judicial District Court, Div. “A”, No. 44,551; to the Court of Appeal, First Circuit, No. KW93 2052.
Writ granted in part; case remanded. The district court is ordered to appoint counsel and hold a hearing at which it will determine if defendant suffered a denial of his right to represent himself at trial. See Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562 (1975). In all other respects, the application is denied.
KIMBALL, J., would deny the writ.
CALOGERO, C.J., not on panel.